Citation Nr: 1532813	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for extensive dermatitis, considered to be lichen simplex, chronic, symptomatic, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision continued the 10 percent disability rating for the Veteran's dermatitis/lichen simplex.  In January 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in January 2011.  The Veteran filed a Substantive Appeal (VA Form 9) in February 2011 and requested a Board hearing at the local VA office.  A Supplemental Statement of the Case was furnished by the RO in October 2012.  
    
The Veteran was scheduled for a May 2015 Board hearing at his local VA office.  A notation in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled his request for a Board hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2014).
          
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for an increased rating of his dermatitis/lichen simplex.

VA's duty to assist includes providing a new medical examination where the record does not adequately reveal the current state of the veteran's disability or when the available evidence is too old for an adequate evaluation of the current condition.   Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In the present case, the Veteran's last VA examination for his service-connected dermatitis/lichen simplex was in August 2008.  That examination report was inadequate for rating purposes because it failed to discuss the percentage of the Veteran's entire body affected by his dermatitis/lichen simplex and failed to note the percentage of exposed area affected.  

Various treatment records thereafter show the Veteran continued to receive treatment for and suffer from intermittent rashes.  

In April 2010, the Veteran received a VA dermatology consult.  The assessment was pseudofolliculitis barbae, psoriasis of the knees, postinflammatory hyperpigmentation of the buttocks, and scarring of buttocks questionably secondary to folliculitis or hidradenitis suppurativa.  It was recommended that the Veteran apply two different medicated creams to his knees twice daily.  Shaving instructions were provided.  In addition, it was recommended that the Veteran take an oral antibiotic to reduce aggregation of white blood cells around follicles where they evolve into fibroblasts to make scar tissue.  It was stated that the antibiotic could also benefit any erythematous follicular papules or pustules of the buttocks.  The Board notes that the record from the dermatology consult also is not adequate for rating purposes.    

The October 2012 Supplemental Statement of the Case provides that the Veteran failed to appear for a June 2012 VA examination.  However, the RO noted that the Veteran had received inpatient treatment for dementia, and determined that the Veteran was unable to appear for his skin examination.  The RO continued the Veteran's 10 percent disability rating for his dermatitis/lichen simplex based upon the available evidence of record.  

Given that the Veteran was unable to attend his June 2012 VA examination, his prior VA examination was inadequate for rating purposes, and there is no information in the Veteran's claims file concerning the current status of his disability, the Board finds that the Veteran should be afforded another opportunity to have a VA examination.  Therefore, this case is remanded for a new VA examination to determine the current status of the Veteran's dermatitis/lichen simplex.  

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
The Board notes that the October 2012 Supplemental Statement of the Case lists as evidence treatment records from Dr. Samuel Palmer of Houston Family Medicine dated June 2008 to October 2012 and treatment records from the VA Dublin/Macon Community Based Outpatient Clinic (CBOC) from December 2006 to October 2012.  These records are not included in the Veteran's electronic claims file.  Accordingly, on remand these records are to be added to the Veteran's VBMS claims file.       

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for his dermatitis/lichen simplex.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Add the treatment records from Dr. Samuel Palmer of Houston Family Medicine dated June 2008 to October 2012 and treatment records from the VA Dublin/Macon CBOC from December 2006 to October 2012 referenced in the October 2012 Supplemental Statement of the Case to the Veteran's VBMS claims file.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to evaluate the current severity of the Veteran's dermatitis/lichen simplex in accordance with Diagnostic Code 7822.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  

In determining the current status of the Veteran's dermatitis/lichen simplex, the examiner is to include findings as to what percentage of the Veteran's entire body is affected by his dermatitis/lichen simplex, and what percentage of his exposed areas are affected.  In addition, the examiner is to indicate whether the Veteran is treated with systemic therapy or intensive light therapy and the duration of therapy, specifically whether such therapy was more than six weeks during the past 12-month period but not constantly, or constant or near-constant during the past 
12-month period.

It is noted that the Veteran has several dermatological conditions.  However, the examiner is to limit his findings to the Veteran's service-connected dermatitis/lichen simplex.   

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     
      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




